Per Curiam
Petitioner has filed a second alleged petition to reinstate the appeal from his judgment of conviction for kidnapping, or to set aside order of dismissal of same, and for leave to file a belated appeal.
As the matters here attempted to be presented were all heretofore before this court in Lawrence v. State (1957), 236 Ind. 705, 142 N. E. 2d 910, and were therein decided adversely to petitioner, upon authority of that case, the petition is now denied.
Note.—Reported in 155 N. E. 2d 129.